Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to claim 1 has been withdrawn in view of the submitted amendment.
Applicant’s arguments, see Remarks (pages 9-10), filed 1/5/2021, with respect to Rejections under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-3 and 7 have been withdrawn. 
Double patenting rejection has been withdrawn in view of the Terminal disclaimer filed on 1/5/2021.

Terminal Disclaimer
The terminal disclaimer filed on 1/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number US 10,616,440 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-7 are directed to non-transitory computer-readable recording medium storing a first program for an information processing terminal, and an information processing terminal. Claims 1 and 7 identify the uniquely distinct features of “receiving identification information for identifying an image processing operation, which the specific print application is capable of instructing the specified apparatus to execute via the main application, among image processing operations;
determining by using the capability information stored in the memory whether the specified apparatus is capable of executing the identified image processing operation identified to be the image processing operation which the specific print application is capable of instructing the specified apparatus to execute via the main application;
displaying on the display determination information indicating a result of the determining”. The closest prior art Chang et al. (US 2013/0104052) teaches Output manager 308 may communicate and interact with one or more software applications 302 included in a host information apparatus 100 to provide pervasive output capability or feature to those software applications 302. The type of information passed from the software applications 302 to the output manager 308 may be, for example, a digital document or digital content data that needs output. In some instances, application software 302 may invoke or launch the output manager 308 as a separate application (as shown in FIG. 3C) or as an integrated part of the application software (as shown in FIG. 3B). Examples of possible communication and management between output manager 308 and application software 302 may include, among others, messages, objects models, instances, procedural calls, program invocation and APIs, which may or may not be provided by an operating system (paragraph [0046]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675